DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Remarks
Applicant’s amendment to the specification is acknowledged and accepted.
With respect to the prior 112(b) rejections to Claim 5, Applicant’s amendment overcomes the rejections, and accordingly are withdrawn.
With respect to the prior art rejection directed to Claim 1, Applicant argues in Page 6,
“…in the configuration according to claim 1, the warping angle of the blade increases in the section from the first part to the tip part as the distance from the rotation axis increases (claim 1: "a warping angle of the blade increasing in a section from the first part to the tip part, as a distance from the rotation axis increases"). For this reason, in the configuration in claim 1, the radial-direction flow formed on the suction surface can be suppressed. As a result, the formation of the blade tip vortex can be stabilized. 
On the other hand, as shown in Kato, FIG. 9 (see below), a warping angle of Kato's blade decreases, in a section from the position of which the radial ratio is 0.65 to the position of which the radial ratio is 0.9, as a distance from the rotation axis increases. See FIG. 9 (below), section shown in small dashed rectangle indicated by arrow.”
a section from the first part to the tip part, as a distance from the rotation axis increases, and Kato discloses θ values increasing in at least a section between P1 and Pt, for example, warping angles of the blade increases in a section from the position of which the radial ratio is 0.1 to the position of which the radial ratio is 0.3 (see annotated figure 9 and discussion below). 
Applicant further argues in Page 7, 
“… Kato's configuration cannot obtain the same effects as the invention according to claim 1 as discussed above, and the configuration of Kato and claim 1 are clearly differentiated from each other.”
The Examiner respectfully notes, although, the propeller fan of the instant application is structurally different as it relates to the configuration of the warping angle distribution of the blades, the claims as currently recited do not adequately distinguish over the prior art applied. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al (JP 2011099409A) hereinafter referred to as Kato.

    PNG
    media_image1.png
    508
    292
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    518
    718
    media_image2.png
    Greyscale

Annotated Figure 9

    PNG
    media_image3.png
    507
    710
    media_image3.png
    Greyscale

Annotated Figure 9 continued
**Examiner’s Note: The annotated figure(s) 9 above illustrate a graph of a  relationship between warping angles and their corresponding radial position of an embodiment of blade 2b of propeller fan 2 (see figure 3). The blade has a basal part which corresponds to an rr value of 0, and extends to a tip part corresponding to an rr value of 1. 
Regarding Claim 1, Kato discloses a propeller fan (2, figure 3 also reproduced above), comprising:
a shaft part (6, figure 3) provided along a rotation axis (longitudinal axis through shaft 6, figure 3); and
a blade (2b, figure 3) provided outside an outer circumference of the shaft part (see figure 3),
the blade including
a basal part (see Pb, annotated figure 9) connected to the shaft part (see figure 3) 
a first part (see P1, annotated figure 9) positioned closer to an outer circumference of the propeller fan than is the basal part and away from the rotation axis by a distance r1 (see annotated figure 9) 
a second part (see P2, annotated figure 9)  positioned away from the rotation axis by a distance r2 that is longer than r1 (see annotated figure 9),
a third part (see P3, annotated figure 9) positioned away from the rotation axis by a distance r3 that is equal to r2 (see annotated figure 9), and

a warping angle (see θ, vertical axis of figure 9) of the blade increasing in a section from the first part to the tip part, as a distance from the rotation axis increases (see θ values increasing in at least a section between P1 and Pt, figure 9),
a relationship expressed as (θ2−θ1)/(r2−r1)>(θt−θ3)/(rt−r3)≥0 being satisfied(see slope 1> slope 2 >0, annotated figure 9, and satisfying the aforementioned relationship), where θ1 denotes a warping angle of the blade in the first part, θ2 denotes a warping angle of the blade in the second part, θ3 denotes a warping angle of the blade in the third part, and θt denotes a warping angle of the blade in the tip part (see annotated figure 9).  
Regarding Claim 2, Kato discloses that a warping angle of the blade between the first part and the second part increases, as a distance from the rotation axis increases (see (r2, θ2) vs (r1, θ1), annotated figure 9), and
a warping angle of the blade between the third part and the tip part increases, as the distance from the rotation axis increases (see (r3, θ3) vs (rt, θt), annotated figure 9).
Regarding Claim 3, Kato discloses that a relationship expressed as r2=r3 is satisfied (see r2 & r3, annotated figure 9).
Regarding Claim 4, Kato discloses that a relationship expressed as r3≤0.9×rt is satisfied (see r3 being less than 0.9xrt, annotated figure 9).
Regarding Claim 5, Kato discloses when a relationship between distances from the rotation axis and warping angles of the blade is expressed in a graph, at least a part 
Regarding Claim 6, Kato discloses that a warping angle of the blade between the third part and the tip part linearly changes, as a distance from the rotation axis increases (part of the θ values between P3 and Pt forms a linear line, see for example, portion of graph before the apex i.e. @ r =0.65, annotated figure 9)
Regarding Claim 7, Kato discloses an outdoor unit (101, figure 3) for an air-conditioning apparatus (heat pump 100 is an air conditioner, figure 1 also reproduced below, and Page 3, Lines 15-16 of translation), the outdoor unit comprising the propeller fan of claim 1.

    PNG
    media_image4.png
    420
    272
    media_image4.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/Sabbir Hasan/Examiner, Art Unit 3745                                                                                                                                                                                                        

/David E Sosnowski/SPE, Art Unit 3745